DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 29 September 2022 is acknowledged.  The traversal is on the ground(s) that the inventions are substantially similar as to not create an examination burden if examined together. During examination it was determined that Inventions I and II were sufficiently similar as to be examined concurrently.
The restriction requirement between inventions I and II, as set forth in the Office action mailed on 18 July 2022, is hereby withdrawn and claims 11-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
	With regards to Invention III, the arguments are not found persuasive because, as identified in the restriction requirement, Inventions I and II include mutually exclusive features such as a second treatment element and catalyst structure and composition of the first treatment element not found in Invention III, and Invention III includes a catalyst composition and structure not required by Inventions I and II.  Additionally, examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. This examination burden is applicable in the instant application. For example, the prior art references applied below in the rejections of Inventions I and II, would not apply as appropriate grounds of rejection for claims 16-20.
The requirement is still deemed proper and is therefore made FINAL. 
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0247437 A1 to Ancimer et al. (Ancimer).
In reference to claim 1, Ancimer discloses an exhaust gas treatment system for an internal combustion engine, the exhaust gas treatment system comprising: an exhaust gas pathway (50; Figs. 2-9) configured to receive exhaust gas from the internal combustion engine; a first treatment element (90, 92; 90’, 92’) positioned within the exhaust gas pathway, a first injector (26, 78, 84) configured to introduce a first reductant into the exhaust gas pathway upstream of the first treatment element; a second injector (82, 82’) configured to introduce a second reductant into the exhaust gas pathway downstream of the first treatment element; a second treatment element (94) positioned within the exhaust gas pathway downstream of the second injector, the second treatment element including a SCR element (par. 0032); and a controller (100; Fig. 1) configured to periodically initiate a desulfuring regeneration cycle by increasing a concentration of hydrocarbons in the exhaust gas and increasing the flow of the first reductant through the first injector to oxidize sulfur contamination in the first treatment element at temperatures between 400 and 500 degrees Celsius (pars. 0060, 0081, 0091).
In reference to claim 2, Ancimer discloses the exhaust gas treatment system of claim 1, wherein the controller is further configured to control a flow of the first reductant through the first injector based on a temperature of the exhaust gas proximate the first treatment element (par. 0062), and to control a flow of the second reductant through the second injector based on a temperature of the exhaust gas proximate the second treatment element (par. 0036).
In reference to claims 11 and 14, the system claimed is substantively identical to what is recited in claim 1. See rejection above; the same rationale applies.
In reference to claim 12, Ancimer discloses the exhaust gas treatment system of claim 11, wherein the first treatment element includes a NOx storage layer including a passive NOx adsorber (PNA) configured to capture and store NOx at temperatures within a first temperature range and to release stored NOx at temperatures greater than the first temperature range (par. 0021).

In reference to claim 13, Ancimer discloses the exhaust gas treatment system of claim 11, wherein the NOx storage layer and the SCR layer are coated together over the porous filter substrate (par. 0047).
In reference to claim 15, Ancimer discloses the exhaust gas treatment system of claim 14, wherein the second reductant is a different type of reductant than the first reductant (urea vs. hydrocarbons, pars. 0043, 0045).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ancimer as applied to claim 2 above, and further in view of US 2015/0240682 A1 to Gupta et al. (Gupta).
In reference to claims 3 and 4, the modified Ancimer teaches the exhaust gas treatment system of claim 2, but fails to explicitly disclose the particular reductant control. However, Gupta discloses a system similar to Ancimer including a first element being an SCR filter (18, Fig. 1), a second element being an SCR catalyst (20), first (28) and second (30) injectors and a controller configured to control a flow of the first reductant through the first injector based on a temperature of the exhaust gas proximate the first treatment element and to control a flow of the second reductant through the second injector based on a temperature of the exhaust gas proximate the second treatment element (par. 0049), wherein the controller is configured to reduce the flow of the first reductant when the temperature of the exhaust gas proximate the first treatment element exceeds a first threshold temperature, and wherein the controller is configured to increase the flow of the second reductant when the temperature of the exhaust gas proximate the second treatment element exceeds a second threshold temperature (par. 0050; Fig. 8). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Gupta into the system of Ancimer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as the control scheme advantageously prevents wasted reductant through ammonia oxidation thereby reducing the cost of operation, as taught by Gupta (pars. 0003-0004).
Claim(s) 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ancimer as applied to claim 1 above, and further in view of US 2018/0163597 A1 to Xue et al. (Xue).
In reference to claims 5-7, Ancimer discloses the exhaust gas treatment system of claim 1, wherein the first treatment element includes a selective catalytic reduction (SCR) washcoat and a NOx storage layer (94’, par. 0047), and a porous filter wall (95) but fails to explicitly disclose the particular structure of the filter. However, Xue discloses a similar treatment element including an inlet channel (64; Fig. 2) including a selective catalytic reduction (SCR) washcoat and a NOx storage layer coated under or over the SCR washcoat (pars. 0099-0101), an outlet channel (66), and a porous filter wall (53) separating the inlet channel and the outlet channel such that the exhaust gas is configured to flow from the inlet channel to the outlet channel through the porous filter wall; the porous filter wall includes an inlet side facing the inlet channel, an outlet side facing the outlet channel (see Fig. 2), and a precious metal catalyst layer fully infiltrating a thickness of the porous filter wall between the inlet side and the outlet side (par. 0095); and the first treatment element includes an inlet end and an outlet end opposite the inlet end, the inlet channel extends from the inlet end toward the outlet end, the outlet channel extends from the outlet end toward the inlet end, a distance between the outlet end and the inlet end defines a length of the first treatment element (see Fig. 2), and a concentration of precious metal in the precious metal catalyst layer varies along the length of the first treatment element (par. 0095; “part of the catalytic material). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known filter structure disclosed by Ancimer for the known structure of Xue. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141).
In reference to claim 10, the modified Ancimer teaches the exhaust gas treatment system of claim 5, wherein the NOx storage layer is configured to capture and store NOx at temperatures within a first temperature range and to release stored NOx at temperatures greater than the first temperature range (Ancimer, par. 0021).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ancimer as applied to claim 7 above, and further in view of US 2018/0163596 A1 to Punke et al. (Punke).
In reference to claims 8 and 9, the modified Ancimer teaches the exhaust gas treatment system of claim 7, wherein: the inlet channel, the outlet channel, and the porous filter wall are integrally formed together as part of a monolithic filter substrate (see Xue, Fig. 2), but fails to explicitly teach the particular precious metal loading. However, Punke discloses a similar treatment element comprising an SCR filter, and NOx trap, wherein: the precious metal catalyst layer includes a first concentration (1-15g/ft3) of precious metal (Pd, par. 0051) along a first portion of the length (x%), the precious metal catalyst layer includes a second concentration (0.1-15g/ft3, par. 0052) of precious metal (Pt) along a second portion of the length (100-x%), and the first concentration is at least 20% greater than the second concentration (a concentration pair is disclosed that meets the limitation; see anticipation of ranges, MPEP 2131.03). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the precious metal concentrations disclosed by Punke into the system of the modified Ancimer. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
13 October 2022